Title: From James Madison to Thomas Jefferson, 26 September 1808
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Montpellier Sepr. 26. 1808

The rider reached me this morning only.  His mail contains nothing particularly interesting, unless it be in Newspapers not yet looked into.  I inclose the Natl. Gazette of friday, which gives the state of the election in Vermont as far as known: and La Trobes explanation of the accident in the Capitol.
The letters from Graham & Mr. S. shew the dilatory footing on which the arrangemts. for the Ship Union rests.  I shall write immediately, authorizing the discretion wished by Mr. S. as well in compliance with his anxiety, as in consideration of the season of the year, of the importance of Mr. S.’s object which requires that landing in France should be hastened & secured as much as may be.  An eventual delay in the return of the Union is, also, of the less consequence, as the return of the St. Michael & of the Hope, will have lessened, probably, the importance of that of the Union.  I shall endeavor to get a letter to Fredg. from our Court to day, so as to reach Philada. a little sooner than by the next mail, or even by your return to Washington.  The blank passport may be either taken on with you, or put into the mail as you chuse.  It is not relied on, and will not be in time, unless new delays shall have arisen.  Yrs. with respectful attacht.

James Madison

